
	

113 S797 IS: To extend the authorization for the Coastal Heritage Trail in the State of New Jersey.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 797
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Reid (for
			 Mr. Lautenberg (for himself and
			 Mr. Menendez)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To extend the authorization for the Coastal
		  Heritage Trail in the State of New Jersey.
	
	
		1.Coastal Heritage Trail
			 reauthorizationSection 6(c)
			 of Public Law 100–515 (16 U.S.C. 1244 note; 122 Stat. 827) is amended by
			 striking 2011 and inserting 2018.
		
